 

Case 1:17-cr-02236-WJ Document 119 Filed 06/20/19 Page 1 of 10

UNITED Fiten

IN THE UNITED STATES DISTRICT COURT AleuQi A TES p

 

QUE nehlor Coy
FOR THE DISTRICT OF NEW MEXICO JUN 9 w Xicg?
“ 20 2019
UNITED STATES OF AMERICA, ) They Lae
) Cl pp “SFE
Plaintiff, ) ‘ERK SAS
)
vs. ) Cr. No. 17-2236 WJ
)
DULCE ISABEL RAMOS-BURCIAGA, __ )
)
Defendant. )
PLEA AGREEMENT

Pursuant to Rule 11, Fed. R. Crim. P., the parties notify the Court of the following
agreement between the United States Attorney for the District of New Mexico, the Defendant,
Dulce Isabel Ramos-Burciaga, and the Defendant’s counsel, Alejandro Benito Fernandez:

REPRESENTATION BY COUNSEL
1. The Defendant understands the Defendant’s right to be represented by an attorney
and is so represented. The Defendant has thoroughly reviewed all aspects of this case with the
Defendant’s attorney and is fully satisfied with that attorney’s legal representation.
RIGHTS OF THE DEFENDANT
2. The Defendant further understands the Defendant’s rights:
a. to plead not guilty, or having already so pleaded, to persist in that plea;
b. to have a trial by jury; and
c. at a trial:
i. to confront and cross-examine adverse witnesses,

il. to be protected from compelled self-incrimination,

 
 

Case 1:17-cr-02236-WJ Document 119 Filed 06/20/19 Page 2 of 10

iil. to testify and present evidence on the Defendant’s own behalf, and
Iv. to compel the attendance of witnesses for the defense.
WAIVER OF RIGHTS AND PLEA OF GUILTY
3. The Defendant agrees to waive these rights and to plead guilty to the indictment,
charging a violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(A), that being Possession with Intent to

Distribute 1 Kilogram and More of Heroin.

SENTENCING
4. The Defendant understands that the minimum and maximum penalty provided by
law for this offense is:
a. imprisonment for a period of not less than 10 years and not more than life;

b. a fine not to exceed $10,000,000;

c. a term of supervised release of not less than five years and not more than life
to follow any term of imprisonment. (If the Defendant serves a term of
imprisonment, is then released on supervised release, and violates the
conditions of supervised release, the Defendant’s supervised release could be
revoked — even on the last day of the term — and the Defendant could then

be returned to another period of incarceration and a new term of supervised

release.);
d. a mandatory special penalty assessment of $100.00; and
e. restitution as may be ordered by the Court.
5. The Defendant may be eligible for the “safety valve” provisions set forth at 18

U.S.C. § 3553(f)(1)-(5) and USSG § 5C1.2. Ifthe Defendant establishes eligibility for each of

the elements in § 3553(f)(1)-(S) and USSG § 5C1.2, the Defendant would be entitled pursuant to

 
 

Case 1:17-cr-02236-WJ Document 119 Filed 06/20/19 Page 3 of 10

USSG § 2D1.1(b)(18) to a reduction of two levels from the base offense level as calculated
under the sentencing guidelines, and the sentence imposed could be less than any statutory
minimum sentence that would otherwise apply.

6. The parties recognize that the federal sentencing guidelines are advisory, and that
the Court is required to consider them in determining the sentence it imposes.

ELEMENTS OF THE OFFENSE

7. If this matter proceeded to trial, the Defendant understands that the United States
would be required to prove, beyond a reasonable doubt, the following elements for violations of
the charges listed below:

21 U.S.C. §§ 841(a)(1), (b)(1)(A), that being Possession with Intent to Distribute 1
Kilogram and More of Heroin

First: the defendant knowingly or intentionally possessed a mixture or substance as
charged in the indictment;

Second: that substance in fact contained heroin;

Third: the defendant possessed the substance with the intent to distribute it; and

Fourth: the amount of the controlled substance possessed by the defendant was at least |
kilogram.

DEFENDANT’S ADMISSION OF FACTS
8. By my signature on this plea agreement, I am acknowledging that I am pleading
guilty because I am, in fact, guilty of the offense(s) to which I am pleading guilty. I recognize
and accept responsibility for my criminal conduct. Moreover, in pleading guilty, I acknowledge
that if I chose to go to trial instead of entering this plea, the United States could prove facts
sufficient to establish my guilt of the offense(s) to which J am pleading guilty beyond a

reasonable doubt, including any facts alleged in the indictment that increase the statutory

 
 

 

Case 1:17-cr-02236-WJ Document 119 Filed 06/20/19 Page 4 of 10

minimum or maximum penalties. I specifically admit the following facts related to the charges
against me, and declare under penalty of perjury that all of these facts are true and correct:
9. On August 4, 2017, I was sitting inside of the Greyhound Bus Station in

Albuquerque, New Mexico, in the District of New Mexico. Drug Enforcement Administration

 

(DEA) Special Agent (SA) Jarrell W. Perry approached and asked to speak with me. In the
course of our interaction, he found heroin in my black backpack. That heroin forms the basis of
the indicted offense to which I am now pleading guilty.

10. | Upon finding the heroin, I was arrested and transported to the DEA building. At
the DEA, agents searched my black backpack and removed two bundles of heroin. I was
advised that the drugs were tested by the DEA laboratory and found to contain 1246.4 grams of a
mixture containing heroin. I have no reason to contest that finding. I admit that I possessed
this heroin with the intent to distribute it.

11. By signing this agreement, the Defendant admits that there is a factual basis for
each element of the crime(s) to which the Defendant is pleading guilty. The Defendant agrees
that the Court may rely on any of these facts, as well as facts in the presentence report, to
determine the Defendant’s sentence, including, but not limited to, the advisory guideline offense
level.

RECOMMENDATIONS

12. Pursuant to Rule 11(c)(1)(B), the United States and the Defendant recommend as
follows:

a. As of the date of this agreement, the Defendant has clearly demonstrated a
recognition and affirmative acceptance of personal responsibility for the

Defendant’s criminal conduct. Consequently, pursuant to USSG § 3E1.1(a),
Case 1:17-cr-02236-WJ Document 119 Filed 06/20/19 Page 5 of 10

so long as the Defendant continues to accept responsibility for the
Defendant’s criminal conduct, the Defendant is entitled to a reduction of two
levels from the base offense level as calculated under the sentencing

guidelines, and if applicable, a reduction of an additional offense level

 

pursuant to USSG § 3E1.1(b).
b. The Defendant understands that the above recommendations are not binding
on the Court and that whether the Court accepts these recommendations is a
matter solely within the discretion of the Court after it has reviewed the
presentence report. Further, the Defendant understands that the Court may
choose to vary from the advisory guideline sentence. If the Court does not
accept any one or more of the above recommendations and reaches an
advisory guideline sentence different than expected by the Defendant, or if the
Court varies from the advisory guideline range, the Defendant will not seek to
withdraw the Defendant’s plea of guilty. In other words, regardless of any of
the parties’ recommendations, the Defendant’s final sentence is solely within
the discretion of the Court.
13. Apart from the recommendations set forth in this plea agreement, the United ~
States and the Defendant reserve their rights to assert any position or argument with respect to
the sentence to be imposed, including but not limited to the applicability of particular sentencing
guidelines, adjustments under the guidelines, departures or variances from the guidelines, and the
application of factors in 18 U.S.C. § 3553(a).
14. _—_ Regardless of any other provision in this agreement, the United States reserves the

right to provide to the United States Pretrial Services and Probation Office and to the Court any

 
 

Case 1:17-cr-02236-WJ Document 119 Filed 06/20/19 Page 6 of 10

information the United States believes may be helpful to the Court, including but not limited to
information about the recommendations contained in this agreement and any relevant conduct
under USSG § 1B1.3.

DEFENDANT’S ADDITIONAL AGREEMENT

15. | The Defendant understands the Defendant’s obligation to provide the United
States Pretrial Services and Probation Office with truthful, accurate, and complete information.
The Defendant represents that the Defendant has complied with and will continue to comply with
this obligation.

16. | The Defendant agrees that, upon the Defendant’s signing of this plea agreement,
the facts that the Defendant has admitted under this plea agreement as set forth above, as well as
any facts to which the Defendant admits in open court at the Defendant’s plea hearing, shall be
admissible against the Defendant under Federal Rule of Evidence 801(d)(2)(A) in any
subsequent proceeding, including a criminal trial, and the Defendant expressly waives the
Defendant’s rights under Federal Rule of Criminal Procedure 11(f) and Federal Rule of Evidence
410 with regard to the facts the Defendant admits in conjunction with this plea agreement.

17. By signing this plea agreement, the defendant waives the right to withdraw the
defendant’s plea of guilty pursuant to Federal Rule of Criminal Procedure 11(d) unless (1) the
court rejects the plea agreement pursuant to Federal Rule of Criminal Procedure 11(c)(5) or (2)
the defendant can show a fair and just reason as those terms are used in Rule | 1(d)(2)(B) for
requesting the withdrawal. Furthermore, defendant understands that if the court rejects the plea
agreement, whether or not defendant withdraws the guilty plea, the United States is relieved of

any obligation it had under the agreement and defendant shall be subject to prosecution for any

 
 

 

Case 1:17-cr-02236-WJ Document 119 Filed 06/20/19 Page 7 of 10

federal, state, or local crime(s) which this agreement otherwise anticipated would be dismissed
or not prosecuted.
IMMIGRATION REMOVAL AND OTHER IMMIGRATION CONSEQUENCES

18. The Defendant recognizes that pleading guilty may have consequences with
respect to the Defendant’s immigration status if the Defendant is not a citizen of the United
States. Under federal law, a broad range of crimes are removable offenses, including the
offense(s) to which the Defendant is pleading guilty. Removal and other immigration
consequences are the subject of a separate proceeding, however, and the Defendant understands
that no one, including the Defendant’s attorney or the district court, can predict to a certainty the
effect of the Defendant’s conviction on the Defendant’s immigration status. The Defendant
nevertheless affirms that the Defendant wants to plead guilty regardless of any immigration
consequences that the Defendant’s plea may entail, even if the consequence is the Defendant’s
automatic removal from the United States.

WAIVER OF APPEAL RIGHTS

19. The Defendant is aware that 28 U.S.C. § 1291 and 18 U.S.C. § 3742 afford a
defendant the right to appeal a conviction and the sentence imposed. Acknowledging that, the
Defendant knowingly waives the right to appeal the Defendant’s conviction(s) and any sentence,
including any fine, at or under the maximum statutory penalty authorized by law, as well as any
sentence imposed below or within the Guideline range upon a revocation of supervised release in
this cause number, with the exception that, with consent of the Court and the United States, the
Defendant reserves the right to appeal the following rulings on the grounds previously raised by
the Defendant: (1) the denial of the Defendant’s motion to compel (Doc. 57); (2) the denial of the

Defendant’s motions on destruction of evidence (Doc. 66); and (3) the partial denial of the

 
 

 

Case 1:17-cr-02236-WJ Document 119 Filed 06/20/19 Page 8 of 10

Defendant’s motion to suppress (Docs. 87 and 114). In addition, the Defendant agrees to waive
any collateral attack to the Defendant’s conviction(s) and any sentence, including any fine,
pursuant to 28 U.S.C. §§ 2241, 2255, or any other extraordinary writ, except on the issue of
defense counsel’s ineffective assistance.
GOVERNMENT’S ADDITIONAL AGREEMENT

20. Provided that the Defendant fulfills the Defendant’s obligations as set out above,

the United States agrees that:
| a. The United States will not bring additional criminal charges against the
Defendant arising out of the facts forming the basis of the present indictment.

21. This agreement is limited to the United States Attorney’s Office for the District of
New Mexico and does not bind any other federal, state, or local agencies or prosecuting
authorities.

VOLUNTARY PLEA

22. The Defendant agrees and represents that this plea of guilty is freely and
voluntarily made and is not the result of force, threats, or promises (other than the promises set
forth in this agreement and any addenda). There have been no promises from anyone as to what
sentence the Court will impose. The Defendant also represents that the Defendant is pleading
guilty because the Defendant is in fact guilty.

VIOLATION OF PLEA AGREEMENT

23. The Defendant agrees that if the Defendant violates any provision of this
.agreement, the United States may declare this agreement null and void, and the Defendant will
thereafter be subject to prosecution for any criminal violation, including but not limited to any

crime(s) or offense(s) contained in or related to the charges in this case, as well as perjury, false

 
 

 

Case 1:17-cr-02236-WJ Document 119 Filed 06/20/19 Page 9 of 10

statement, obstruction of justice, and any other crime committed by the Defendant during this
prosecution.
SPECIAL ASSESSMENT

24. At the time of sentencing, the Defendant will tender to the United States District
Court, District of New Mexico, 333 Lomas Blvd. NW, Suite 270, Albuquerque, New Mexico
87102, a money order or certified check payable to the order of the United States District
Court in the amount of $100 in payment of the special penalty assessment described above.

ENTIRETY OF AGREEMENT

25. This document and any addenda are a complete statement of the agreement in this
case and may not be altered unless done so in writing and signed by all parties. This agreement
is effective upon signature by the Defendant and an Assistant United States Attorney.

AGREED TO AND SIGNED this 20 day of June, 2019.

JOHN C. ANDERSON
United States Attorney

SHANA B. LONG /

Assistant United States Attorney
Post Office Box 607

Albuquerque, New Mexico 87102
(505) 346-7274

 
 

 

Case 1:17-cr-02236-WJ Document 119 Filed 06/20/19 Page 10 of 10

I have carefully discussed every part of this agreement with my client. Further, I have
fully advised my client of my client’s rights, of possible defenses, of the sentencing factors set
forth in 18 U.S.C. § 3553(a), of the relevant Sentencing Guidelines provisions, and of the
consequences of entering into this agreement. In addition, | have explained to my client the
elements to each offense to which she/he is pleading guilty. To my knowledge, my client’s
decision to enter into this agreement is an informed and voluntary one.

—>_.
ALEJANDRO BENITO FERNANDEZ
Attorney for the Defenda

 

This agreement has been read to me in a language I understand. I have carefully
discussed every part of this agreement with my attorney. I understand the terms of this
agreement, and I voluntarily agree to those terms. My attorney has advised me of my rights, of
possible defenses, of the sentencing factors set forth in 18 U.S.C. § 3553(a), of the relevant
Sentencing Guidelines provisions, and of the consequences of entering into this agreement.

Dee Roawos

DULCE ISABEL RAMOS-BURCIAGA
Defendant

10

 
